DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/541,907 filed 8/15/2019 in which claims 1, 3-10, 12-19, 22-25 and 27-34 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in claim 19 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 10, 12-16, 19, 22-25, 27-31, and 33  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mieszko et al (EP 1 906 686 A1) (cited in Applicant’s IDS).

Regarding claim 1, Mieszko teaches a method for synchronizing frequency and/or timing in a wireless communication system, comprising 
determining a synchronization channel frequency as one of a plurality of possible synchronization channel frequencies in a synchronization channel raster, wherein the (Mieszko: Fig. 2; [0032]-[0033] synchronization channel SCH frequencies 141, 142, 143 and 144 with channel raster 150 coarser than carrier channel raster 160); 
detecting one or more synchronization signals received over the synchronization channel frequency from a network, wherein the one or more synchronization signals are centered around the synchronization channel frequency (Mieszko: Fig. 2; [0033] scanning/detecting SCH on frequencies 141, 142, 143 and 144); and 
communicating with the network based on the one or more synchronization signals, and using the system bandwidth based on the center carrier frequency of the system bandwidth, wherein the center carrier frequency is at an offset from the synchronization channel frequency (Mieszko: Fig. 2;[0050]-[0053] communication using carrier raster after detecting synchronization signals and reading BCH).  

Regarding claim 10, Mieszko teaches an apparatus for synchronizing frequency and/or timing in a wireless communication system (Mieszko: [0001], [0033], mobile station or UE), comprising: a transceiver; a memory configured to store instructions; and at least one processor coupled to the transceiver and the memory, the at least one processor being configured to execute the instructions to: 
determine a synchronization channel frequency as one of a plurality of possible synchronization channel frequencies in a synchronization channel raster, wherein the synchronization channel raster is larger than a channel raster used to define a center carrier frequency of a system bandwidth (Mieszko: Fig. 2; [0032]-[0033] synchronization channel SCH frequencies 141, 142, 143 and 144 with channel raster 150 coarser than carrier channel raster 160); 
detect one or more synchronization signals received over the synchronization channel frequency from a network, wherein the one or more synchronization signals are centered around the synchronization channel frequency (Mieszko: Fig. 2; [0033] scanning/detecting SCH on frequencies 141, 142, 143 and 144); and 
communicate with the network based on the one or more synchronization signals, and using the system bandwidth based on the center carrier frequency of the system bandwidth, wherein the center carrier frequency is at an offset from the synchronization channel frequency (Mieszko: Fig. 2;[0050]-[0053] communication using carrier raster after detecting synchronization signals and reading BCH).  

Regarding claim 19, Mieszko teaches an apparatus for synchronizing frequency and/or timing in a wireless communication system, comprising: 
means for determining a synchronization channel frequency as one of a plurality of possible synchronization channel frequencies in a synchronization channel raster, wherein the synchronization channel raster is larger than a channel raster used to define a center carrier frequency of a system bandwidth (Mieszko: Fig. 2; [0032]-[0033] synchronization channel SCH frequencies 141, 142, 143 and 144 with channel raster 150 coarser than carrier channel raster 160); 
means for detecting one or more synchronization signals received over the synchronization channel frequency from a network, wherein the one or more synchronization signals are centered around the synchronization channel frequency (Mieszko: Fig. 2; [0033] scanning/detecting SCH on frequencies 141, 142, 143 and 144); and 
means for communicating with the network based on the one or more synchronization signals, and using the system bandwidth based on the center carrier frequency of the system bandwidth, wherein the center carrier frequency is at an offset from the synchronization channel frequency (Mieszko: Fig. 2;[0050]-[0053] communication using carrier raster after detecting synchronization signals and reading BCH).  

Regarding claim 25, Mieszko teaches a non-transitory computer-readable medium storing code executable by a processor for synchronizing frequency and/or timing in a wireless communication system, comprising: 
code for determining a synchronization channel frequency as one of a plurality of possible synchronization channel frequencies in a synchronization channel raster, wherein the synchronization channel raster is larger than a channel raster used to define a center carrier frequency of a system bandwidth (Mieszko: Fig. 2; [0032]-[0033] synchronization channel SCH frequencies 141, 142, 143 and 144 with channel raster 150 coarser than carrier channel raster 160); 
code for detecting one or more synchronization signals received over the synchronization channel frequency from a network, wherein the one or more synchronization signals are centered around the synchronization channel frequency (Mieszko: Fig. 2; [0033] scanning/detecting SCH on frequencies 141, 142, 143 and 144); and 
(Mieszko: Fig. 2;[0050]-[0053] communication using carrier raster after detecting synchronization signals and reading BCH).  

Regarding claims 3, 12, 21 and 27, Mieszko teaches determining the synchronization channel raster as at least a common multiple of the channel raster for the system bandwidth and a subcarrier spacing (Mieszko: Fig. 2, [0046]-[0047]).
  
Regarding claims 4, 13, 22 and 28, Mieszko teaches determining a synchronization channel bandwidth for receiving the one or more synchronization signals based at least in part on the system bandwidth (Mieszko: Fig. 2, [0053]-[0054], determining SCH bandwidth based on system bandwidth).
  
Regarding claims 5, 14, 23 and 29, Mieszko teaches receiving one or more system information signals indicating at least one of the system bandwidth or the offset (Mieszko: Fig. 2, [0056], signalling the offset)).
  
Regarding claims 6, 15, 24 and 30, Mieszko teaches determining at least one of a frequency or a timing of the network based at least in part on the one or more synchronization signals, wherein communicating with the network is based at least in (Mieszko: Fig. 2, [0056]-[0057], determining system frequency).  

Regarding claims 7, 16, 31 and 33, Mieszko teaches wherein determining the synchronization channel frequency is based at least in part on determining an inability to detect the one or more synchronization signals over another one of the plurality of possible synchronization channel frequencies (Mieszko: Fig. 2, [0033], [0050]-[0052], determining SCH by scanning plurality of SCH frequencies).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 17, 18, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mieszko et al (EP 1 906 686 A1) (cited in Applicant’s IDS) in view of Jeong et al (US 2016/0043792 A1).

Regarding claims 8, 17, 32 and 34, Mieszko does not explicitly disclose wherein detecting the one or more synchronization signals comprises determining the one or more synchronization signals are received at least at a threshold energy level.
(Jeong: [0042]-[0044]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mieszko wherein detecting the one or more synchronization signals comprises determining the one or more synchronization signals are received at least at a threshold energy level as disclosed by Jeong to provide a system for adjusting beam gain (Jeong: Abstract).
  
Regarding claims 9 and 18, Mieszko in view of Jeong teaches wherein detecting the one or more synchronization signals comprises detecting that the one or more signals use a particular sequence over the synchronization channel frequency (Jeong: [0042]-[0044]).

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478